ORDER
PER CURIAM.
Appellant, United Industries Corporation (“United”), appeals the judgment of the Circuit Court of St. Louis County in favor of respondent, Linda Bara-Albanese, (“plaintiff’), in her claim for breach of contract brought on behalf of her late husband and his estate. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript, and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.